department of the treasury internal_revenue_service washington d c date cc dom fs fi p uilc number release date internal_revenue_service national_office field_service_advice memorandum for from subject assistant chief_counsel field service cc dom fs internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend entity year date date underwriter bank agent m n p s t x y issue s whether entity issued registration-required obligations within the meaning of sec_163 if entity issued registration-required obligations and did not satisfy the requirements of sec_163 is entity liable for the excise_tax imposed pursuant to sec_4701 conclusion given the facts that we have received we conclude that entity did not issue registration-required obligations because the debt obligations were issued with maturities of less than one year see sec_163 given our conclusion with respect to issue we further conclude that entity is not liable for the excise_tax imposed pursuant to sec_4701 facts in year entity commenced a commercial paper program which was underwritten by underwriter entity arranged a liquidity facility with bank to support the program during periods of market disruption entity also selected agent to be the program’s issuing and paying agent the commercial paper received an x rating from standard poor’s and a y rating from moody’s the program involved the issuance of short-term paper in bearer form all of the paper issued pursuant to the program had a maturity significantly less than one year entity’s paper generally had a n-day maturity however entity constantly rolled over the paper entity approved the issuance of dollar_figurem worth of paper through the program but never issued more than dollar_figurep entity used the proceeds from the sale of commercial paper to fund the development of several real_estate ventures there is no indication that entity issued its short-term commercial paper with the intention of avoiding tax from date through date entity issued the commercial paper to s investors the list of investors included commercial banks and other financial institutions governmental entities retirement_funds and corporations the list of investors included only united_states entities and the interest on the paper was payable within the united_states the examining agents propose to assert an excise_tax pursuant to sec_4701 on the grounds that the debt obligations issued through the commercial paper program are registration-required obligations which were not issued in_registered_form law and analysis pursuant to sec_4701 an excise_tax is imposed on any person that issues registration-required obligations which are not in_registered_form thus the threshold issue is whether the obligations issued pursuant to the commercial paper program constitute registration-required obligations sec_4701 refers to sec_163 for the definition of the term registration-required obligations in general sec_163 defines the term registration-required_obligation to mean any debt obligation other than an obligation which is issued by a natural_person is not of a type offered to the public has a maturity at issue of not more than one year or is designed to be sold only to a person who is not a united_states_person with the payment of interest payable only outside the united_states here elements and are answered in the negative that is to say entity is not a natural_person the debt obligations were offered to the public and the sale of the commercial paper was sold to united_states persons accordingly the only issue that we must consider is whether the debt obligations had a maturity at issue of more than one year if the facts show that the debt obligations had a maturity of one year or less then the obligations are not registration-required obligations the facts as developed indicate that the debt obligations issued pursuant to the short-term commercial paper program possessed maturities that were significantly less than one year given this information we conclude that the debt obligations were not registration-required obligations within the meaning of sec_163 accordingly entity is not liable for the sec_4701 excise_tax the examining agents and district_counsel contend that although the debt obligations specified maturities of less than one year it is appropriate to consider entity’s intent at the time it issued the commercial paper to determine the length of maturity based on the facts the examiners and district_counsel conclude that entity intended to issue debt obligations with maturities in excess of one year the field bases its conclusion on the following grounds first the short- we agree with your analysis of elements and and thus will not reiterate that discussion here -4- term paper program was instituted to fund long-term real_estate development projects second entity established a practice of continually rolling over the commercial paper we respectfully disagree with the field’s conclusion our research has failed to produce any authority in the code legislative_history treasury regulations or case law that would support the implementation of an intent standard when construing sec_163 the statute is clear on its face that a registration-required_obligation does not include debt obligations with maturities of one year or less neither the language of the statute nor the legislative_history of sec_163 leave room to incorporate such an intent standard moreover even assuming a legal basis exists to consider entity’s intent the economic climate of the early t would support entity’s position that it intended to issue short-term commercial paper to take advantage of falling interest rates although entity could have achieved the same result by issuing floating rate debt the use of short-term commercial paper provided a measure of flexibility to entity to lock in a fixed rate when it deemed such action reasonable and appropriate case development hazards and other considerations -5- if you have any further questions please call deborah a butler by carol p nachman carol p nachman special counsel financial institutions products field service
